UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-5069


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

YASHUA ANK BEY EL,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen,
Jr., District Judge. (1:08-cr-00248-WO-1)


Submitted:   October 29, 2010             Decided:   November 18, 2010


Before MOTZ, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene E. Lester, III, SHARPLESS & STAVOLA, PA, Greensboro,
North Carolina, for Appellant. Paul Alexander Weinman, OFFICE
OF THE UNITED STATES ATTORNEY, Winston-Salem, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yashua Ank Bey El appeals his conviction and sentence

entered after his guilty plea to one count of failure to report

to the Bureau of Prisons for service of sentence, in violation

of 18 U.S.C. § 3146(a)(2), (b)(1)(A)(ii) (2006).                                  His counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    certifying          there       are    no        meritorious     arguments,     but

raising    for    the        court’s       consideration           issues   raised    by   El.

According to counsel, El challenges (1) personal and subject

matter jurisdiction of the district court; (2) the denial of a

remedy under the U.S. Bankruptcy code; (3) conflict of interest

concerning    the       district       court;         (4)    ineffective      assistance    of

trial counsel; and (5) validation of debt requested.                               El filed a

pro se supplemental brief.                 The Government did not file a brief.

Finding no error, we affirm.

            We have reviewed the proceedings leading up to El’s

guilty plea and the Rule 11 plea colloquy and find no error.                                We

conclude   that        his    guilty       plea       was    knowingly      and   voluntarily

entered.     We have also reviewed the district court’s sentencing

decision and conclude there was no procedural or substantive

error.       We       further    conclude         the        court   did    not    abuse   its

discretion       by     imposing       a    sentence          at   the   high-end     of   the

advisory Sentencing Guidelines.



                                                  2
               We have considered the arguments raised by counsel on

behalf of El and supplemented by him.                          We conclude the district

court had personal and subject matter jurisdiction during the

course    of    the     proceedings.             See      18    U.S.C.       § 3231     (2006);

Frisbie v. Collins, 342 U.S. 519 (1952); Ker v. Illinois, 119

U.S. 436 (1886).          We further conclude that if El wishes to claim

there was a conflict of interest or that he received ineffective

assistance      of     counsel,     he     should         proceed     under     28     U.S.C.A.

§ 2255     (West       2000   &    Supp.     2010).             See    United     States       v.

Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006); United States v.

DeFusco, 949 F.2d 114, 120-21 (4th Cir. 1991).                              We also conclude

that the remainder of El’s claims, as put forth by counsel, are

frivolous.

               We have reviewed the entire record in this case and

have    found     no    meritorious        issues         for     appeal.        This     court

requires that counsel inform El, in writing, of the right to

petition    the      Supreme      Court    of       the   United      States    for     further

review.     If El requests that a petition be filed, but counsel

believes that such a petition would be frivolous, then counsel

may     move     in      this      court        for       leave       to     withdraw        from

representation.          Counsel’s motion must state that a copy thereof

was served on El.             We dispense with oral argument because the

facts    and    legal     contentions       are       adequately           presented    in    the



                                                3
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    4